REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The examiner maintains that the instant claims are patentable over the following references. Chen (US Patent Publication 2018/0147381) discloses an endotracheal intubation system with first and second cameras, but fails to disclose actuators that facilitate axial movement of the introducer relative to the first video camera. Schwartz et al. (US Patent Publication 2011/0137127) disclose a dual screen intubation system with a laryngoscope blade with a camera and an endotracheal intubation device with a camera, but fail to disclose an actuator or processor to facilitate automatic controlled robotic axial movement of the introducer and the second video camera relative to the first video camera. Berci et al. (US Patent Publication 2013/0317300) disclose a simultaneous display video laryngoscope and video stylet, but fail to disclose robotic axial controlled movement and a robotic distal movement limiter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775                              

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775